       Case 5:17-cv-02185-BLF Document 233 Filed 03/13/20 Page 1 of 5




 1   Daniel C. Girard (State Bar No. 114826)
     Jordan Elias (State Bar No. 228731)
 2   Adam E. Polk (State Bar No. 273000)
 3   Trevor T. Tan (State Bar No. 281045)
     GIRARD SHARP LLP
 4   601 California Street, Suite 1400
 5   San Francisco, California 94108
     Tel: (415) 981-4800
 6   dgirard@girardsharp.com
     jelias@girardsharp.com
 7   apolk@girardsharp.com
 8   ttan@girardsharp.com

 9   Benjamin F. Johns (pro hac vice)
     Andrew W. Ferich (pro hac vice)
10   Zachary P. Beatty (pro hac vice)
11   Beena M. McDonald (pro hac vice)
     CHIMICLES SCHWARTZ KRINER
12    & DONALDSON-SMITH LLP
     One Haverford Centre
13
     361 West Lancaster Avenue
14   Haverford, PA 19041
     Telephone: (610) 642-8500
15   bfj@chimicles.com
     awf@chimicles.com
16
     zpb@chimicles.com
17   bmm@chimicles.com

18   Attorneys for the Plaintiffs
19
                                  UNITED STATES DISTRICT COURT
20                             NORTHERN DISTRICT OF CALIFORNIA
                                      SAN JOSE DIVISION
21
     IN RE NEXUS 6P PRODUCTS LIABILITY               Case No. 5:17-cv-02185-BLF
22
     LITIGATION,
23                                                   POST-DISTRIBUTION ACCOUNTING

24                                                   Date: N/A
25                                                   Time: N/A
                                                     Courtroom: 3, 5th Floor
26                                                   Judge: Hon. Beth Labson Freeman
27
28


                                    POST-DISTRIBUTION ACCOUNTING
                                        Case No. 5:17-cv-02185-BLF
         Case 5:17-cv-02185-BLF Document 233 Filed 03/13/20 Page 2 of 5




 1          Pursuant to the Court’s November 12, 2019 Order Granting Final Approval and Fee Motions
 2   (“Approval Order”) (ECF No. 225), the February 10, 2020 Order approving the parties’ stipulation for
 3   distribution of the settlement fund (ECF No. 232), and in accordance with the Northern District of
 4   California’s Procedural Guidance for Class Action Settlements, Plaintiffs submit this status update and
 5   preliminary post-distribution accounting.
 6          Status of Distribution
 7          The Court granted final approval of this settlement on November 12, 2019 (ECF No. 225) and,
 8   thereafter, entered a Final Order and Judgment on November 18 (ECF No. 228). On February 10,
 9   2020, the Court further approved the parties’ stipulation for proposed final distribution of payments to
10   settlement class members (ECF No. 232). Under the terms of the Settlement Agreement (“Settlement
11   Agreement”) (ECF No. 194-2), the Effective Date of the settlement was December 13, 2019. The first
12   distribution of payments to class members began on February 21, 2020. The Claims Administrator,
13   KCC, distributed payment to 83,338 class members on February 21. Declaration of Andrew Perry
14   (“Perry Decl”, attached Exhibit A), ¶ 11. These valid claims were approved as sufficient and without
15   requiring any additional follow-up with the claimants. Id. ¶ 12. The total amount of these (electronic
16   and check) payments was $6,368,712.93. Id. ¶ 11. In addition, 9,377 class members submitted
17   deficient claims, without sufficient supporting documentation. Id. ¶ 12. In accordance with the terms
18   of the Settlement Agreement, KCC sent deficiency notices to these class members and provided them
19   an opportunity to cure. Id. The deadline to cure deficiencies was February 3, 2020. Id. After
20   receiving sufficient cure of 16 claims, and after receiving and processing 52 valid late claims, KCC
21   anticipates making a second distribution of (check) payments to these class members on March 20,
22   2020. Id. ¶ 11.
23          KCC will distribute any residual funds (i.e., funds remaining after initial distributions and
24   together with any failed electronic payments and checks not cashed within 90 days) in accordance with
25   the Settlement Agreement and, if needed, after discussion with the parties. Id. ¶ 15.
26          Accounting Per the Procedural Guidelines
27          The following chart summarizes the distribution of settlement funds to date and other
28   accounting information pursuant to the provisions for post-distribution accounting in the Northern
     District’s Procedural Guidance for Class Action Settlements.

                                                      1
                                     POST-DISTRIBUTION ACCOUNTING
                                         Case No. 5:17-cv-02185-BLF
        Case 5:17-cv-02185-BLF Document 233 Filed 03/13/20 Page 3 of 5




 1
 2         Total Settlement Fund                                  $9,750,000
 3
           Total Estimated Number of Class Members                   500,000
 4
           Total Class Members to Whom Notice was
 5         Sent and Not Returned as Undeliverable                   383,808
           Method(s) of Notice Sent                               Email and Mail
 6         Claim Forms Submitted                                     92,474         18.49%
 7         Opt Outs                                                       31         0.01%
           Objections                                                      0            0%
 8         Approved Claims                                           83,338         16.67%
 9         Recovery per Claimant
                                              Average                    $76.53
10
                                              Median                     $29.11
11         Amounts Paid to Class Members
                                      Largest Amount                 $581.14
12
                                     Smallest Amount                   $5.82
13         Method(s) of Payments                             Check, PayPal, Zelle, ACH
           Payments Not Cashed                                        18,110 $1,196,458.83
14
           Attorneys’ Fees & Costs                                $2,925,000             30%
15         Attorneys’ Fees Multiplier                                   0.76
16         Attorneys’ Costs                                      $152,023.13           1.56%
           Incentive Award (13 class reps)                           $39,000
17         Administration Fees                                      $250,000
           Amounts Distributed to Each Cy Pres
18         Recipient                                         None at this time
19
20
     Dated: March 13, 2020                     Respectfully submitted,
21
22
                                               By:          /s/ Benjamin F. Johns
23                                                      Benjamin F. Johns (pro hac vice)
                                                        Andrew W. Ferich (pro hac vice)
24
                                                        Zachary P. Beatty (pro hac vice)
25                                                      Beena M. McDonald(pro hac vice)
                                                        CHIMICLES SCHWARTZ KRINER &
26                                                        DONALDSON-SMITH LLP
                                                        One Haverford Centre
27
                                                        361 West Lancaster Avenue
28                                                      Haverford, PA 19041
                                                        Tel: (610) 642-8500
                                                        bfj@chimicles.com

                                                    2
                                   POST-DISTRIBUTION ACCOUNTING
                                       Case No. 5:17-cv-02185-BLF
     Case 5:17-cv-02185-BLF Document 233 Filed 03/13/20 Page 4 of 5




 1                                         awf@chimicles.com
                                           zpb@chimicles.com
 2                                         bmm@chimicles.com
 3
                                           Daniel C. Girard (State Bar No. 114826)
 4                                         Jordan Elias (State Bar No. 228731)
                                           Adam E. Polk (State Bar No. 273000)
 5                                         Trevor T. Tan (State Bar No. 281045
 6                                         GIRARD SHARP LLP
                                           601 California Street, Suite 1400
 7                                         San Francisco, California 94108
                                           Tel: (415) 981-4800
 8
                                           dgirard@girardsharp.com
 9                                         jelias@girardsharp.com
                                           apolk@girardsharp.com
10                                         sgrille@girardsharp.com
11
12                                         Class Counsel

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                           3
                          POST-DISTRIBUTION ACCOUNTING
                              Case No. 5:17-cv-02185-BLF
         Case 5:17-cv-02185-BLF Document 233 Filed 03/13/20 Page 5 of 5




 1                                      CERTIFICATE OF SERVICE
 2           I, Benjamin F. Johns, hereby certify that on March 13, 2020 the within document was filed with
 3   the Clerk of the Court using CM/ECF which will send notification of such filing to the attorneys of
 4   record in this case.
 5
 6                                                              /s/ Benjamin F. Johns
 7                                                            Benjamin F. Johns

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                    POST-DISTRIBUTION ACCOUNTING
                                        Case No. 5:17-cv-02185-BLF
